DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

1.	The election without traverse filed February 24, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-10 and 15-38, drawn to an antibody that binds to TNFR2 or an antigen binding fragment thereof, an immunoconjugate comprising said antibody or antigen binding fragment and an effector molecule, an antibody-drug conjugate comprising a drug conjugated to said antibody or antigen binding fragment, an antibody-nanoparticle conjugate comprising a nanoparticle conjugated to said antibody or antigen binding fragment, a fusion protein comprising said antibody or antigen binding fragment and a heterologous protein or peptide, a composition comprising said antibody or antigen binding fragment, a nucleic acid molecule encoding said antibody or antigen binding fragment, a vector comprising said nucleic acid, and a method of detecting expression of TNFR2 in a sample, said method comprising contacting the sample with said antibody or antigen binding fragment.
	
2.	Claims 1-45 are pending in the application.  Claims 11-14 and 39-45 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.

Election/Restrictions
3.	Claims 1-10 and 15-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 39-45, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on February 7, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	This application is in condition for allowance except for the presence of claims 11-14 directed to inventions non-elected without traverse.  Accordingly, claims 11-14 have been cancelled.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	The application has been amended as follows: 

	In the specification:

	The paragraph at page 15, lines 1-7 has been replaced with the following amended paragraph:

	Tumor necrosis factor receptor 2 (TNFR2): A member of the TNF-receptor superfamily that binds tumor necrosis factor-alpha (TNF). TNFR2 and TNFR1 form a heterocomplex that mediates the recruitment of two anti-apoptotic proteins, c-IAP1 and publicly available, such as under NCBI Gene ID 7133. Exemplary mRNA and protein sequences are deposited under GenBank™ Accession Nos. NM_001066.2 and NP_001057.1, respectively.

	The paragraph at page 35, lines 9-19 has been replaced with the following amended paragraph:

Non-limiting examples of hormones and antagonists include adrenocorticosteroids (such as prednisone), progestins (such as hydroxyprogesterone caproate, medroxyprogesterone acetate, and magestrol acetate), estrogens (such as diethylstilbestrol and ethinyl estradiol), antiestrogens (such as tamoxifen), and androgens (such as testerone proprionate and fluoxymesterone). Examples of the most commonly used chemotherapy drugs include Adriamycin, Alkeran™, Ara-C, BiCNU, Busulfan, CCNU, Carboplatinum, Cisplatinum, Cytoxan™, Daunorubicin, DTIC, 5-FU, Fludarabine, Hydrea™, Idarubicin, Ifosfamide, Methotrexate, Mithramycin, Mitomycin, Mitoxantrone, Nitrogen Mustard, Taxol™ (or other taxanes, such as docetaxel), Velban, Vincristine, VP-16, while some more newer drugs include Gemcitabine (Gemzar™), Herceptin™, Irinotecan (Camptosar, CPT-11), Leustatin, Navelbine™, Rituxan™, STI-571, Taxotere™, Topotecan (Hycamtin™), Xeloda™ (Capecitabine), Zevelin™ and calcitriol.   
  
	In the claims:

	Claims 15-45 have been renumbered as claims 35-41, respectively.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
	The prior art does not teach or fairly suggest a monoclonal antibody or an antigen binding fragment thereof that specifically binds to TNFR2, wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable (VH) domain + CD4+ T regulatory (Treg) cells, enhancing an anti-tumor response in a subject having a tumor, treating a TNFR2+ cancer in a subject, or inhibiting metastasis of a TNFR2+ cancer in a subject, each of which comprises contacting the cells or administering to a subject having a tumor or a TNFR2+ cancer the monoclonal antibody or antigen binding fragment thereof.  

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	 Claims 1-10 and 15-45 have been allowed.

10.	Claims 15-45 have been renumbered as claims 35-41, respectively.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 10, 2022